Citation Nr: 0832102	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-15 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to November 17, 
1998, for the grant of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 20, 2004, 
for entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits 
sought on appeal.  A January 2004 RO rating decision granted 
entitlement to service connection for PTSD, effective from 
November 17, 1998.  A May 2005 RO rating decision granted 
TDIU effective from May 20, 2004.

The veteran testified at a hearing before the Board in June 
2008, at which time the veteran and his representative 
suggested that an appeal may be pending for entitlement to an 
increased rating for PTSD.  The Board has reviewed the record 
carefully to determine whether the Board has jurisdiction 
over an appeal for an increased rating for PTSD.  In this 
regard, appellate review of an RO decision is initiated by a 
Notice of Disagreement (NOD) and is completed by filing a 
Substantive Appeal after a Statement of the Case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a).  An appeal consists of a 
timely filed NOD in writing, and after an SOC has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.

In this case, the Board observes that the veteran filed a 
claim for an increased rating for PTSD in December 2004.  In 
May 2005, an RO rating decision granted a 70 percent rating 
for PTSD effective from May 2004.  A May 2005 statement from 
the veteran expressed his contention that he was entitled to 
a 100 percent schedular rating for PTSD.  The RO then issued 
a November 2005 rating decision continuing the 70 percent 
rating for PTSD.  The veteran submitted a November 2005 
statement which expressly disagreed with the RO's decision.  
The RO issued a Statement of the Case addressing the 
increased rating for PTSD issue in December 2006.  No timely 
Substantive Appeal was received within the time allowed 
following this Statement of the Case.  

The RO issued a new rating decision on the issue in May 2007 
as the result of receiving the veteran's VA January 2007 
examination report.  In December 2007, the veteran asked for 
"reconsideration" of a November 2007 adjudication regarding 
effective dates, and again expressed his contention that he 
was entitled to a 100 percent rating for PTSD.  The Board 
notes that this December 2007 statement was not timely 
following any Statement of the Case addressing an increased 
rating for PTSD in order to serve as a Substantive Appeal on 
that issue.  Even considering the possibility that the 
December 2007 statement may be liberally construed to be a 
timely Notice of Disagreement with the May 2007 rating 
decision, the Board is still unable to find that an appeal of 
the issue has been perfected or that the Board has 
jurisdiction over the claim of entitlement to an increased 
rating for PTSD.  The RO issued a Supplemental Statement of 
the Case in April 2008 addressing the issue of entitlement to 
an increased rating for PTSD, and this mailing included 
another VA Form 9 and instructions regarding how to perfect 
his appeal.  However, no timely VA Form 9 nor any other form 
of Substantive Appeal was filed timely to the April 2008 
Statement of the Case.  

The Board observes that the veteran filed a Form 9 in April 
2006.  This Form 9 was timely to perfect appeals of the 
effective date issues addressed in Statements of the Case 
issued in February and March 2006.  However, no Statement of 
the Case had been issued addressing the claim for an 
increased rating for PTSD, and the Board can find no other 
manner of construing the correspondence of record such that 
the issue of an increased rating for PTSD may be considered 
by the Board at this time.

Thus, the Board is unable to find that it has jurisdiction 
over a claim of entitlement to an increased rating for PTSD.  
Accordingly, this issue may not be addressed in the Board's 
decision below.




FINDINGS OF FACT

1.  The veteran first filed a claim for entitlement to 
service connection for PTSD on November 17, 1998, more than 
one year after separation from service.

2.  The earliest date upon which it was factually 
ascertainable that the veteran had become unable to retain 
gainful employment due to service connected disability is May 
20, 2004.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to November 
17, 1998, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2007).

2.  The requirements for an effective date prior to May 20, 
2004, for a total evaluation for compensation purposes based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished most recently by way of a letter from 
the RO to the veteran dated in December 2004, which was 
timely prior to the most recent RO readjudications of the 
claims on appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist, 
including timeliness of the notifications, has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

Earlier Effective Dates

Under VA laws and regulations, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if a claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  In addition, the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

When a request is made by a person claiming or applying for, 
or expressing an intent to claim or apply for benefits under 
laws administered by VA, the VA will furnish the appropriate 
form.  38 U.S.C.A. § 5102(a); 38 C.F.R. § 3.150(a).  
Furthermore, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a).

Earlier Effective Date for Service Connection for PTSD

The veteran essentially contends that he should be entitled 
to service connection for PTSD from the date of a service 
connection claim he believes was filed on his behalf by VA 
personnel in 1992 or 1993.  The RO has acknowledged a 
November 17, 1998 claim for service connection and granted 
service connection effective from that date.  The veteran 
stated at his hearing that he actually filed his original 
claim for entitlement to service connection for PTSD in 1992 
or 1993.  The veteran also testified that he recalled that 
this claim may have been denied by the RO, but he also 
testified that he could not remember whether such a denial 
occurred earlier than his November 17, 1998 claim for service 
connection.

The veteran's earliest filing of his claim for service 
connection for PTSD which is documented in the claims-file 
was dated on November 17, 1998, more than one year after his 
separation from active service in June 1991.  Where a claim 
has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the veteran's records may demonstrate that 
he had PTSD earlier than November 17, 1998, but the later 
date of November 17, 1998 is the date the claim was received.  
It is significant that while the disability in this case may 
have existed for many years, a claim must be filed in order 
for any type of benefit to be paid.  Jones v. West, 136 F. 3d 
1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
PTSD was filed prior to November 17, 1998, the Board finds no 
evidence of such an earlier claim.  While the veteran filed 
several other claims for service connection prior to November 
1998, primarily featuring claims concerning a back 
disability, no claim for PTSD was made until the veteran's 
November 17, 1998 claim for service connection for PTSD.  As 
such, in this case, the only cognizable date that could serve 
as a basis for the award of service connection is the date of 
receipt of the veteran's claim on November 17, 1998.  There 
is no legal entitlement to an earlier effective date.  As the 
preponderance of the evidence is against the claim for an 
earlier effective date of service connection for PTSD, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Earlier Effective Date for TDIU

The veteran has advanced an appeal contending that he is 
entitled to TDIU from earlier than May 20, 2004.  The veteran 
has clarified his contentions, including in a December 2007 
statement and especially during his June 2008 hearing, that 
his intention had been to appeal for an earlier effective 
date for PTSD and to obtain a 100 percent schedular 
disability rating for his PTSD.  During the BVA hearing, the 
veteran and his representative did not allege that the 
veteran filed an earlier claim for TDIU or was shown to be 
entitled to TDIU prior to May 20, 2004.  Nevertheless, this 
issue on appeal has not been withdrawn and the Board will 
review the matter with appropriate consideration.

The record reflects that the veteran filed his earliest claim 
for TDIU in December 2004.  TDIU was granted effective from 
May 20, 2004, as this was the date of the earliest evidence 
showing that the veteran was unemployable due to PTSD and 
was, in fact, no longer gainfully employed.  The veteran has 
not alleged that he filed an earlier claim, and the veteran 
does not dispute that he was actually employed up until May 
2004.

Under VA regulations, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  However, under VA laws and regulations, a 
specific claim in the form prescribed by the VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).

The RO assigned an effective date of May 20, 2004 as that is 
the date of a social worker's statement presenting a clinical 
opinion that the veteran's job exacerbated his PTSD symptoms, 
and that PTSD was significantly interfering with his ability 
to perform his job.  Soon thereafter, a May 28, 2004 VA 
outpatient report shows that a staff psychiatrist endorsed 
the veteran's efforts to establish retirement due to his 
disability.  Another May 28, 2008 statement from a VA 
psychiatrist describes the veteran as "medically 
incapacitated" by his PTSD.

The record reflects, and the veteran does not dispute, that 
he was actually gainfully employed until May 2008.  While the 
regulations do not provide a definition of 'substantially 
gainful employment,' VA Adjudication Procedure Manual, M21-1, 
Part VI, paragraph 7.09(a)(7), defines the term as 'that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.'  In Faust v. 
West, 13 Vet. App. 342 (2000), the Court defined 
'substantially gainful employment' as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income [ ] .'  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).

The veteran has reported, including in his December 2004 
statement, that he was reduced to working part-time at his 
job in early 2004 due to his PTSD; but he has not suggested 
that his employment was reduced to the level of non-gainful 
or merely marginal employment.  Regardless of whether the 
veteran used leave to miss work for a time prior to May 20, 
2004, the earliest date upon which the evidence makes it 
factually ascertainable that the veteran was no longer 
gainfully employed and rendered medically unemployable by his 
service connected disabilities is May 20, 2004.  Based on 
this record, the Board finds no basis for revising the May 
20, 2004 effective date assigned by the RO for the veteran's 
TDIU.  While the Board acknowledges that the record reflects 
that the veteran has significant service-connected 
disabilities, as evidenced by the combined 90 percent 
evaluation effective from April 2002, the fact remains that 
the veteran was gainfully employed until May 2004, and the 
earliest evidence establishing unemployability is from May 
20, 2004.

Despite any limitations the veteran may have had in his last 
period of employment, and the severity of his service-
connected disabilities, the record reflects that the veteran 
was gainfully employed until May 2004, and there is no 
suggestion of merely marginal employment.  No affirmative 
evidence of unemployability due to service connected 
disabilities is dated prior to the items dated in May 20, 
2004 and May 28, 2004.  Accordingly, the Board concludes that 
an effective date prior to May 20, 2004 for the grant of TDIU 
is not established.  As the preponderance of the evidence is 
against the claim for an earlier effective date of service 
connection for PTSD, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to November 17, 1998, for the grant 
of service connection for post traumatic stress disorder is 
denied.

An effective date prior to May 20, 2004, for entitlement to a 
total disability evaluation for compensation purposes based 
on individual unemployability is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


